AO 93 (Rev. 1 /13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Western District
                                                         __________        of Washington
                                                                    District  of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.   MJ21-013
           SUBJECT PARCEL bearing confirmation no.                       )
      EJ 569931747 US more fully described in Attachment A               )
                       attached hereto                                   )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Western  District of          Washington
(identify the person or describe the property to be searched and give its location):

      See Attachment A. Attached hereto and incorporated by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B. Attached hereto and incorporated herein by reference.




          YOU ARE COMMANDED to execute this warrant on or before                                       (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington .
                                                                                              (United States Magistrate Judge)

        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)     until, the facts justifying, the later specific date of                                 .


Date and time issued:
                                                                                                      Judges signature

City and state:              Seattle, Washington                                       U.S. Magistrate Judge Michelle L. Peterson
                                                                                                    Printed name and title
              USAO: 2021R00017 [WILLIAMS to WILLIAMS]
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
   MJ21-013                               1/12/2021@ approximatley 10:17 am      USPS
Inventory made in the presence of :
   Inspector Terry Stinson
Inventory of the property taken and name of any person(s) seized:
   1) Parcel EJ 569 931 747 US and packaging

   2) Approximatley 752 grams of multicolored pills imprinted "MM"




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:              1/12/2021
                                                                                        Executing officer’s signature

                                                                                 Michael Fischlin, U.S. Postal Inspector
                                                                                           Printed name and title
 1                                     ATTACHMENT A
                                       Parcel to be searched
 2
 3         SUBJECT PARCEL: One Express Mail addressed to Adrianna Williams, 1313
 4 N 200th St #318, Shoreline, WA 98133 with a return address of Zack Williams, 8797
 5 Hammerly Blvd #2516, Houston, Texas 77080. This parcel measures approximately
 6 11.25 x 8.75 x 6" with a weight of approximately 3 pounds, 3 ounces. The SUBJECT
 7 PARCEL is postmarked January 7, 2021, from zip code 77080 in Houston, TX, and
 8 carries $64.50 in postage. The delivery confirmation number is EJ569931747US.
 9        The SUBJECT PARCEL is currently in the custody of the USPIS located at 10700
10 27th Ave S., Seattle, Washington.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 1                                                UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO# 2021R00017 [WILLIAMS to WILLIAMS]
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1                                       ATTACHMENT B
                                          Items to be seized
 2
            The following items that constitute evidence, instrumentalities, or fruits of
 3
     violations of Title 21, United States Code, Section 841(a)(1), distribution and possession
 4
     with intent to distribute controlled substances, and Section 843(b), unlawful use of a
 5
     communication facility, including the U.S. mails, to facilitate the distribution of
 6
     controlled substances:
 7
                 a.     Controlled substances, including, but not limited to, cocaine, crack
 8 cocaine, heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone,
 9 and Oxycontin;
10               b.     Monetary instruments, including but not limited to, currency, money
11 orders, bank checks, and gift cards;
12                 c.     Controlled substance-related paraphernalia;
13
                  d.     Documentary evidence relating to the purchase, sale, and/or
14 distribution of controlled substances;
15
                  e.     Notes, letters and other items which communicate information
16 identifying the sender and/or recipient or pertaining to the contents of the mailing; and
17
                  f.     Fingerprints and/or handwriting, to identify who handled and/or
18 mailed the parcel.
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT B - 1                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
